Citation Nr: 0335090	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to disability compensation for bladder cancer 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The issue before the Board is whether the veteran is entitled 
to compensation under the provisions of Title 38, United 
States Code, Section 1151, for bladder cancer. The veteran 
claims that compensation is warranted in this case because VA 
physicians failed to diagnose his cancer of the bladder prior 
to December 2000, and as a result, he suffered greatly and 
now has additional disability, including hermaturia and 
symptoms consistent with autonomic dysreflexia.

At the outset, the Board begins by noting that Title 38, 
U.S.C. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, medical or 
surgical treatment, or examination, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  See also 38 C.F.R. § 3.800 (2003.)  Amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 (West 2002) which were filed on or after 
October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the RO in St. Louis, Missouri received 
the veteran's claim in June 2001, this claim must be decided 
under the current, post-October 1, 1997 version of 38 
U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In this case, the veteran seeks compensation for additional 
disability resulting from the VA's failure to diagnose his 
cancer of the bladder prior to December 2000.  Section 1151 
authorizes compensation for disability allegedly resulting 
from VA's failure to diagnose an existing disease.  See 
VAOPGCPREC 5-2001 (Feb. 5, 2001).  However, there is no 
medical opinion of record discussing the merits of the 
veteran's claim.  On Remand, and pursuant to the VCAA, the RO 
should obtain such an opinion.

Finally, the RO should also assist the veteran by giving him 
an opportunity to identify and authorize the release of all 
pertinent, outstanding evidence, which the RO has not yet 
attempted to secure.  The RO should further assist the 
veteran by giving him an opportunity to present additional 
argument in support of his claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cancer of the bladder since June 
2001.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Thereafter, the RO should transfer 
the veteran's claims file to a VA medical 
specialist for a medical opinion.  The 
specialist must review the entire claims 
file and based on the evidence contained 
therein he or she must offer the 
following opinions: 

(a) Is it at least as likely as not that 
the veteran sustained an increase in 
disability as a result of hospital or 
surgical treatment or examination 
furnished by VA and the proximate cause 
of the disability was (i) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
treatment; or (ii) the additional 
disability was due to an event not 
reasonably foreseeable; 

(b) Whether a physician exercising the 
degree of skill or care ordinarily 
required of the medical profession 
reasonably should have diagnosed bladder 
cancer prior to December 2000 and 
rendered treatment which probably would 
have avoided the resulting disability.  

(c) If so, is it at least as likely as 
not that the VA's failure to diagnose the 
veteran's cancer of the bladder prior to 
December 2000 caused the veteran to 
suffer an injury or an aggravation of an 
injury; The specialist should express 
clearly the rationale on which his or her 
opinion is based.  The examiner must 
indicate that a review of the claims file 
was made.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




